Exhibit 10.1

2019 INDUCEMENT EQUITY INCENTIVE PLAN

XENON PHARMACEUTICALS INC.

Article 1
PURPOSE

1.1

The purpose of this Plan is to promote the interests of Xenon Pharmaceuticals
Inc. (the “Company”) by assisting the Company in attracting, retaining and
motivating employees by providing an inducement material to individuals entering
into employment with the Company or any of its subsidiaries.

The Company believes that this purpose may best be effected by granting Options
or Share Awards to acquire Common Shares without par value in the capital of the
Company.  Each Award under the Plan is intended to qualify as an employment
inducement award under Nasdaq Listing Rule 5635(c)(4) and the official
regulations thereunder (together, the “Inducement Listing Rule”) or to qualify
under the exception relating to plans or arrangements relating to an acquisition
or merger under Nasdaq Listing Rule 5635(c)(3) and the official guidance
thereunder.

Article 2
INTERPRETATION

2.1

In this Plan, unless there is something in the subject matter or context
inconsistent therewith:

 

(a)

“Award” means, individually or collectively, an award of Options, an award of
Share Appreciation Rights, Restricted Share Award, Restricted Share Unit Award,
or any Performance Share Award granted under the Plan;

 

(b)

“Award Agreement” means the written or electronic agreement setting forth the
terms and provisions applicable to each Award granted under the Plan.  The Award
Agreement is subject to the terms and conditions of the Plan;

 

(c)

“Blackout Period” means any period during which a Participant is prevented from
trading the Common Shares pursuant to a policy of the Company, including but not
limited to the Company’s insider trading policy, as amended and in force from
time to time, and any lockup or similar agreement between the Company and a
third party restricting the trading of Common Shares;

 

(d)

“Board of Directors” means the board of directors of the Company;

 

(e)

“Business Day” means a day, other than Saturday, Sunday and any other day which
is a statutory holiday in British Columbia Canada or New York U.S.A.;

 

--------------------------------------------------------------------------------

 

 

(f)

“Cause” with respect to any Participant, shall mean (i) a Participant’s willful
misconduct, (ii) a willful failure of a Participant to perform his or her
duties, (iii) a Participant’s insubordination, theft, dishonesty, or any other
willful conduct that is detrimental to the Company or its subsidiaries,
(iv) cause for termination of employment or other service contract at common
law, or (v) such other cause as the Board of Directors in good faith reasonably
determines provides cause for the discharge of the Participant or termination of
the Participant’s relationship with the Company;

 

(g)

“Change of Control” means:

 

(i)

the acquisition by any person or persons acting jointly or in concert (as
determined by the Securities Act) (“Person”), whether directly or indirectly, of
voting securities of the Company that, together with all other voting securities
of the Company held by such Person, constitute in the aggregate more than 50% of
all outstanding voting securities of the Company; provided, however, that for
purposes of this subsection, the acquisition of additional securities by any one
Person, who is considered to own more than 50% of all outstanding voting
securities of the Company will not be considered a Change of Control;

 

(ii)

an amalgamation, arrangement or other form of business combination of the
Company with another corporation that results in the holders of voting
securities of that other corporation holding, in the aggregate, more than 50% of
all outstanding voting securities of the corporation resulting from the business
combination; provided, however, that for purposes of this subsection, the
acquisition of additional securities by any one Person, who is considered to own
more than 50% of all outstanding voting securities of the Company will not be
considered a Change of Control;

Page 2 of 24

 

--------------------------------------------------------------------------------

 

 

(iii)

a change in the ownership of a substantial portion of the Company’s assets which
occurs on the date that any Person acquires (or has acquired during the twelve
(12) month period ending on the date of the most recent acquisition by such
person or persons) assets from the Company that have a total gross fair market
value equal to or more than fifty percent (50%) of the total gross fair market
value of all of the assets of the Company immediately prior to such acquisition
or acquisitions; provided, however, that for purposes of this subsection (iii),
the following will not constitute a change in the ownership of a substantial
portion of the Company’s assets: (A) a transfer to a Related Entity, or (B) a
transfer of assets by the Company to: (1) a stockholder of the Company
(immediately before the asset transfer) in exchange for or with respect to the
Company’s stock, (2) an entity of which the Company has Control, (3) a Person,
that owns, directly or indirectly, fifty percent (50%) or more of the total
value or voting power of all the outstanding stock of the Company, or (4) an
entity of which a Person described in this subsection (iii)(B)(3) has
Control.  For purposes of this subsection (iii), gross fair market value means
the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets; or

 

(iv)

any other transaction that is deemed to be a “Change of Control” for the
purposes of this Plan by the Board of Directors, in its sole discretion;

Notwithstanding the foregoing, a transaction will not be deemed a Change of
Control for Awards granted to Participants who are subject to U.S. taxation
unless the transaction qualifies as a change in control event within the meaning
of Code Section 409A, as it has been and may be amended from time to time, and
any proposed or final Treasury Regulations and U.S. Internal Revenue Service
guidance that has been promulgated or may be promulgated thereunder from time to
time.

 

Further and for the avoidance of doubt, a transaction will not constitute a
Change of Control if: (x) its sole purpose is to change the state or
jurisdiction of the Company’s incorporation, or (y) its sole purpose is to
create a holding company that will be owned in substantially the same
proportions by the persons who held the Company’s securities immediately before
such transaction.

 

 

(h)

“CEO” means the Chief Executive Officer of the Company;

 

(i)

“Code” means the U.S. Internal Revenue Code of 1986, as amended.  Reference to a
specific section of the Code or regulation thereunder shall include such section
or regulation, any valid regulation promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation;

 

(j)

“Committee” means a committee of directors or of other individuals satisfying
applicable laws appointed by the Board of Directors, or a duly authorized
committee of the Board of Directors, in accordance with Article 3 hereof;

Page 3 of 24

 

--------------------------------------------------------------------------------

 

 

(k)

“Common Shares” means the common shares without par value in the capital of the
Company;

 

(l)

“Consultant” means a person other than an employee, officer or director of the
Company or of any of its subsidiaries that:

 

(i)

is engaged to provide services to the Company or any of its subsidiaries;

 

(ii)

provides the services under a written contract with the Company or of any of its
subsidiaries; and

 

(iii)

spends or will spend a significant amount of time and attention on the affairs
and business of the Company or of any of its subsidiaries,

and includes, for an individual Consultant, a corporation of which such
individual is an employee or shareholder;

 

(m)

“Control” by a person over a second person means the power to direct, directly
or indirectly, the management and policies of the second person by virtue of:

 

(i)

ownership of or direction over voting securities in the second person;

 

(ii)

a written agreement or indenture;

 

(iii)

being or Controlling the general partner of the second person; or

 

(iv)

being a trustee of the second person;

 

(n)

“Director” means a member of the board of directors of the Company or any of its
subsidiaries.

 

(o)

“Eligible Persons” means employees of the Company or of any of its subsidiaries,
and an “Eligible Person” shall have a corresponding meaning.  However, for the
avoidance of doubt, although a person who is an employee of the Company or of
any of its subsidiaries also may be a Director, a person who already is serving
as a Director prior to becoming an employee of the Company or of any of its
subsidiaries will not be an Eligible Person who may be granted an Award under
the Plan unless permitted under the Inducement Listing Rule.  The Company shall
determine in good faith and in the exercise of its discretion whether an
individual has become or has ceased to be an Eligible Person and the effective
date of such individual’s employment or termination of employment, as the case
may be.  For purposes of an individual’s rights, if any, under the Plan as of
the time of the Company’s determination, all such determinations by the Company
shall be final, binding and conclusive, notwithstanding that the Company or any
court of law or governmental agency subsequently makes a contrary
determination;  

 

(p)

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended;

Page 4 of 24

 

--------------------------------------------------------------------------------

 

 

(q)

“Exchange Program” means a program under which (i) outstanding Awards are
surrendered or cancelled in exchange for awards of the same type (which may have
higher or lower exercise prices and different terms), awards of a different
type, and/or cash, (ii) Participants would have the opportunity to transfer any
outstanding Awards to a financial institution or other person or entity selected
by the Board of Directors, and/or (iii) the exercise price of an outstanding
Award is increased or reduced.  The Board of Directors will determine the terms
and conditions of any Exchange Program, in its sole discretion;

 

(r)

“Exercise Price” means the price per share at which Common Shares may be
subscribed for by a Participant pursuant to a particular Share Option Agreement,
as further described under paragraph 8.1(c) of the Plan;

 

(s)

“Fair Market Value Price” means, as of any date, the value of Common Shares
determined as follows:

 

(i)

if the Common Shares are listed on a Stock Exchange, its Fair Market Value Price
will be the closing price for such stock (or the closing bid, if no sales were
reported) as quoted on such exchange or system on the day of determination as
reported in such other source as the Board of Directors deems reliable;

 

(ii)

if the Common Shares are regularly quoted by a recognized securities dealer but
selling prices are not reported, the Fair Market Value Price of a Common Share
will be the mean between the high bid and low asked prices for the Common Shares
on the day of determination (or, if no bids and asks were reported on that date,
as applicable, on the last trading date such bids and asks were reported), as
reported in such source as the Board of Directors deems reliable; or

 

(iii)

in the absence of an established market for the Common Shares, the Fair Market
Value Price will be determined in good faith by the Board of Directors.

Notwithstanding the foregoing, if the determination date for the Fair Market
Value Price occurs on a day other than a Business Day, the Fair Market Value
Price will be the price as determined in accordance with subsections (i) through
(iii) above (as applicable) on the next Business Day, unless otherwise
determined by the Board of Directors;

 

 

(t)

“Fiscal Year” means the fiscal year of the Company;

 

(u)

“Incentive Share Option” means an Option to purchase Common Shares with the
intention that it qualify as an “incentive stock option” within the meaning of
Section 422 of the Code and the regulations and guidance promulgated thereunder,
such intention being evidenced by the resolutions of the directors at the time
of grant;

Page 5 of 24

 

--------------------------------------------------------------------------------

 

 

(v)

“Nonqualified Share Option” means an Option to purchase Common Shares other than
an Incentive Share Option;

 

(w)

“Optioned Shares” means the Common Shares that may be subscribed for by a
Participant pursuant to a Share Option Agreement;

 

(x)

“Options” means share options granted hereunder to purchase Common Shares from
treasury.  All Options granted under the Plan will be Nonqualified Share
Options.

 

(y)

“Participant” means an Eligible Person to whom an Award is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Award;

 

(z)

“Performance Criteria” means the one or more criteria that the Board of
Directors shall select for purposes of establishing the performance goals for a
Performance Period;

 

(aa)

“Performance Period” means one or more periods of time, which may be of varying
and overlapping duration, as the Board of Directors may select, over which the
attainment of one or more performance goals will be measured for the purpose of
determining a Participant’s right to, and the payment of, a Performance Share
Award.

 

(bb)

“Performance Share Award” means an award of Common Shares which is granted
pursuant to the terms and conditions of Article 9;

 

(cc)

“Plan” means this 2019 Inducement Equity Incentive Plan, as the same may from
time to time be supplemented, amended and/or restated and in effect;

 

(dd)

“Related Entity” means, for a company or corporation, a Person that Controls or
is Controlled by the Company or that is Controlled by the same Person that
controls that company or corporation;

 

(ee)

“Restricted Share Award” means an award of Common Shares which is granted
pursuant to the terms and conditions of Article 9;

 

(ff)

“Restricted Share Unit Award” means a bookkeeping entry representing an amount
equal to the Fair Market Value of one Common Share, granted pursuant to the
terms and conditions of Article 9;

 

(gg)

“Retirement” means retirement as an employee and/or officer of the Company or
any of its subsidiaries, and if there is any question on whether a cessation of
employment is by way of a retirement or not, the determination by the CEO (or in
the CEO’s absence or in the case of a situation involving the cessation of
employment of an executive officer of the Company, the Compensation Committee of
the Board of Directors or the independent members of the Board of Directors)
shall be conclusive and binding on the Participant;

Page 6 of 24

 

--------------------------------------------------------------------------------

 

 

(hh)

“Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to Rule
16b-3, as in effect when discretion is being exercised with respect to the Plan.

 

(ii)

“Section 16(b)” means Section 16(b) of the Exchange Act;

 

(jj)

“Securities Act” means the Securities Act (British Columbia);

 

(kk)

“Service Providers” means directors, officers, employees or Consultants of the
Company or of any of its subsidiaries, and a “Service Provider” shall have a
corresponding meaning.  The Company shall determine in good faith and in the
exercise of its discretion whether an individual has become or has ceased to be
a Service Provider and the effective date of such individual’s service or
termination of service, as the case may be.  For purposes of an individual’s
rights, if any, under the Plan as of the time of the Company’s determination,
all such determinations by the Company shall be final, binding and conclusive,
notwithstanding that the Company or any court of law or governmental agency
subsequently makes a contrary determination;

 

(ll)

“Share Appreciation Right” means a right to receive the appreciation on Common
Shares that is granted pursuant to the terms and conditions of Article 9;

 

(mm)

“Share Award” means any Restricted Share Award, Restricted Share Unit Award,
Share Appreciation Right, Performance Share Award, or any Other Share Award
granted under the Plan;

 

(nn)

“Stock Exchanges” means such stock exchanges or other organized market on which
the Common Shares are listed or posted for trading, including the Nasdaq Stock
Market;

 

(oo)

“subsidiary” has the meaning assigned thereto under the Securities Act (British
Columbia) as the same may from time to time be amended or re-enacted; and

 

(pp)

“Trading Day”, with respect to any Stock Exchange, means a day on which
securities may be traded through the facilities of such Stock Exchange.

2.2

Any question arising as to the interpretation of this Plan will be determined by
the Board of Directors and, absent manifest error, such determination will be
conclusive and binding on the Company and all Participants.

2.3

In this Plan, words importing the singular number only include the plural and
vice versa, words importing any gender include all genders and words importing
persons include individuals, corporations, limited and unlimited liability
companies, general and unlimited partnerships, associations, trusts,
incorporated organizations, joint ventures and governmental authorities.

Page 7 of 24

 

--------------------------------------------------------------------------------

 

Article 3
ADMINISTRATION OF PLAN

3.1

This Plan will be administered by the Board of Directors.  The Board of
Directors may delegate some or all of the administration of the Plan to a
Committee or Committees.  If administration of the Plan is delegated to a
Committee, the Committee will have, in connection with the administration of the
Plan, the powers theretofore possessed by the Board of Directors that have been
delegated to the Committee, including the power to delegate to a subcommittee of
the Committee any of the administrative powers the Committee is authorized to
exercise (and references in this Plan to the Board of Directors will thereafter
be to the Committee or subcommittee, as applicable). Any delegation of
administrative powers will be reflected in resolutions, not inconsistent with
the provisions of the Plan, adopted from time to time by the Board of Directors
or the Committee (as applicable).  The Board of Directors may retain the
authority to concurrently administer the Plan with the Committee and may, at any
time, revest to the Board of Directors some or all of the powers previously
delegated.  For the purpose of delegation of administration of the Plan, one or
more of the CEO and/or officers of the Company, if designated by the Board of
Directors, will be deemed a Committee.  Until and unless determined otherwise by
the Board of Directors, the Compensation Committee of the Board of Directors
will have full authority to act as the administrator of the Plan with all of the
powers theretofore possessed by the Board of Directors and the power to grant
Awards under the Plan pursuant to Section 3.3.

3.2

To the extent desirable to qualify transactions hereunder as exempt under Rule
16b-3, the transactions contemplated hereunder will be structured to satisfy the
requirements for exemption under Rule 16b-3.  

3.3

Notwithstanding anything in the Plan to the contrary, Awards granted under the
Plan must be approved by a majority of the Company’s “Independent Directors” (as
defined under the Nasdaq Listing Rules) or the Compensation Committee of the
Board of Directors, in each case acting as the administrator of the Plan.

3.4

The Board of Directors will take such steps which in its opinion are required to
ensure that the Committee to which it has delegated the administration of the
Plan and the power to grant Awards has the necessary authority to fulfill its
functions under this Plan.

3.5

Subject to the provisions of the Plan, the Board of Directors, and in the case
of a Committee, subject to the specific duties delegated by the Board of
Directors to such Committee, will have the authority, in its discretion:

 

(a)

to determine the Fair Market Value;

 

(b)

subject to Section 3.3, to select the Eligible Persons to whom Awards may be
granted hereunder (which Awards will be intended as a material inducement to the
individual becoming an employee of the Company or any of its subsidiaries or to
otherwise be permitted under Nasdaq Listing Rule 5635(c) and the official
guidance thereunder);

Page 8 of 24

 

--------------------------------------------------------------------------------

 

 

(c)

subject to Section 3.3, to determine the number of Shares to be covered by each
Award granted hereunder;

 

(d)

to approve forms of Award Agreements for use under the Plan;

 

(e)

subject to Section 3.3, to determine the terms and conditions, not inconsistent
with the terms of the Plan, of any Award granted hereunder.  Such terms and
conditions include, but are not limited to, the exercise price, the time or
times when Awards may be exercised (which may be based on performance criteria),
any vesting acceleration or waiver of forfeiture restrictions, and any
restriction or limitation regarding any Award or the Shares relating thereto,
based in each case on such factors as the Board of Directors (or Committee
appointed by the Board of Directors) will determine;

 

(f)

to institute and determine the terms and conditions of an Exchange Program;
provided, however, that no Exchange Program may be implemented without prior
approval from the Company’s stockholders;

 

(g)

to construe and interpret the terms of the Plan and Awards granted pursuant to
the Plan;

 

(h)

to prescribe, amend and rescind rules and regulations relating to the Plan,
including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws or for qualifying for favorable
tax treatment under applicable foreign laws;

 

(i)

to modify or amend each Award (subject to Article 11 of the Plan), including but
not limited to the discretionary authority to extend the post-termination
exercisability period of Awards and to extend the maximum term of an Option;

 

(j)

to allow to satisfy withholding tax obligations in such manner as prescribed in
paragraph 10.6 of the Plan;

 

(k)

to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the Board of
Directors;

 

(l)

to allow a Participant to defer the receipt of the payment of cash or the
delivery of Shares that would otherwise be due to such Participant, as
applicable, under an Award; and

 

(m)

to make all other determinations deemed necessary or advisable for administering
the Plan.

3.6

The Board of Directors has the authority to determine all questions arising out
of the Plan and any Award granted pursuant to the Plan, which interpretations
and determinations will be conclusive and binding on the Company and all other
affected persons.

Page 9 of 24

 

--------------------------------------------------------------------------------

 

Article 4
REGULATIONS

4.1

The Board of Directors may from time to time establish such regulations, make
such determinations and interpretations and take such steps in connection with
this Plan which, in its opinion, are necessary or desirable for the
administration of this Plan.

Article 5
COMPLIANCE WITH LAWS

5.1

The Plan, the grant, exercise, vesting, and/or settlement of Awards under the
Plan and the Company’s obligation to issue Common Shares on exercise, vesting,
or settlement of Awards will be subject to all applicable federal, provincial
and foreign laws, rules and regulations and the rules of any regulatory
authority or Stock Exchange on which the securities of the Company are
listed.  The Company shall not be required, or in any way obliged, to grant
Awards or issue Common Shares if such grant or issuance would require
registration of the Plan or of any Awards or Common Shares under the securities
laws of any jurisdiction other than Canada or the United States.  Common Shares
issued to a Participant pursuant to the exercise, vesting, or settlement of an
Award may be subject to limitations on sale or resale under applicable
securities laws.

5.2

The Board of Directors may from time to time take such steps and require such
documentation from Eligible Persons or Participants which in its opinion are
necessary or desirable to ensure compliance with all applicable laws, the
bylaws, rules and regulations of any Stock Exchanges.

5.3

The Board of Directors may also from time to time take such steps which in its
opinion are necessary or desirable to restrict the transferability of any Common
Shares acquired on the exercise, vesting, or settlement of any Award in order to
ensure such compliance, including, where applicable, the endorsement of a legend
on any certificate representing Common Shares acquired on the exercise, vesting,
or settlement of any Award to the effect that such Common Shares may not be
offered, sold or delivered except in compliance with the applicable securities
laws and regulations of Canada or the United States.

Article 6
COMMON SHARES SUBJECT TO PLAN

6.1

Subject to adjustment provided for herein and subject to Section 6.3 below, the
initial number of Common Shares that may be issued pursuant to the Plan will be
400,000 Common Shares (the “Share Reserve”).  

6.2

The Board of Directors will reserve for allotment from time to time out of the
authorized but unissued Common Shares sufficient Common Shares to provide for
issuance of all Common Shares which are issuable under all outstanding Options
or Share Awards.

Page 10 of 24

 

--------------------------------------------------------------------------------

 

6.3

Upon the expiry or termination of an Award which has not been exercised in full,
is surrendered pursuant to an Exchange Program, or, with respect to a Restricted
Share Award, Restricted Share Unit Award, or Performance Share Award is
forfeited to or repurchased by the Company due to failure to vest, the number of
unpurchased Common Shares reserved for issuance under that Award (or for Awards
other than Options or Share Appreciation Rights the forfeited or repurchased
Common Shares) shall become available for issue for the purpose of additional
Awards which may be granted under this Plan (unless the Plan has
terminated).  With respect to Share Appreciation Rights, only Common Shares
actually issued (i.e., the net Common Shares issued) pursuant to a Share
Appreciation Right will cease to be available under the Plan; all remaining
Common Shares under Share Appreciation Rights will remain available for future
grant or sale under the Plan (unless the Plan has terminated).  Common Shares
that have actually been issued under the Plan under any Award will not be
returned to the Plan and will not become available for future distribution under
the Plan; provided, however, that if Shares issued pursuant to Restricted Share
Awards, Restricted Share Unit Awards, or Performance Share Awards are
repurchased by the Company or are forfeited to the Company, such Common Shares
will become available for future grant under the Plan.  Common Shares used to
pay the exercise price of an Award or to satisfy the tax withholding obligations
related to an Award will become available for future grant or sale under the
Plan.  To the extent an Award under the Plan is paid out in cash rather than
Common Shares, such cash payment will not result in reducing the number of
Common Shares available for issuance under the Plan.  

6.4

Participation in this Plan will be entirely voluntary and any decision not to
participate will not affect an Eligible Person’s employment or other service
relationship with the Company or any of its subsidiaries.

6.5

Nothing in this Plan or in any Award Agreement will confer on any Participant
any right to remain as an employee, officer, director or Consultant of the
Company or any of its subsidiaries.

6.6

Nothing herein or otherwise shall be construed so as to confer on any
Participant any rights as a shareholder of the Company with respect to any
Common Shares reserved for the purpose of any Award.

6.7

A Participant will only have rights as a shareholder of the Company with respect
to Shares that the Participant acquires through the exercise of an Option in
accordance with its terms.

6.8

A holder of a Share Award will only have rights as a shareholder of the Company
with respect to the Common Shares subject to the Share Award as specified and
subject to restrictions as set out in the relevant agreement evidencing such
Share Award.

Article 7

ELIGIBILITY

7.1

Awards may be granted to individuals who are employees of the Company or any of
its subsidiaries so long as the following requirements are met:

Page 11 of 24

 

--------------------------------------------------------------------------------

 

 

(a)

The individual was not previously an employee of the Company or any of its
subsidiaries or a Director, or the individual is returning to employment of the
Company following a bona-fide period of non-employment; and

 

(b)

The grant of an Award is an inducement material to the individual’s entering
into employment with the Company or any of its subsidiaries in accordance with
the Inducement Listing Rule.

Notwithstanding the foregoing, an employee of the Company or any of its
subsidiaries may be granted an Award in connection with a merger or acquisition
to the extent permitted by Nasdaq Listing Rule 5635(c)(3) and the official
guidance thereunder.

Article 8
GRANT OF OPTIONS

8.1

Subject to Section 3.3 and the rules set out below, the Board of Directors may
from time to time grant an Option to any individual as a material inducement to
the individual becoming an Eligible Person or as otherwise permitted under
Article 7 in connection with a merger or acquisition, in each case, which grant
shall become effective only if the individual actually becomes an Eligible
Person, as the Board of Directors deems appropriate:

 

(a)

Date Option Granted.  The date on which an Option will be deemed to have been
granted under this Plan will be the date on which the Board of Directors
authorizes the grant of such Option or such other date as may be specified by
the Board of Directors at the time of such authorization.

 

(b)

Number of Common Shares. The number of Common Shares that may be purchased under
any Option by a Participant will be determined by the Board of Directors
provided that such number may not be greater than the maximum number permitted
under the applicable rules and regulations of all regulatory authorities to
which the Company is subject, including the Stock Exchanges.

 

(c)

Exercise Price.  The exercise price (the “Exercise Price”) per Common Share
under each Option will be determined by the Board of Directors by reference to
the fair market price(s) of the Common Shares on the primary Stock Exchange for
which most trading of the Common Shares occurs, generally by reference to the
closing market price of the Common Shares, provided that such price may not be
less than the lowest price permitted under the applicable rules and regulations
of all regulatory authorities to which the Company is subject, including those
of the Stock Exchanges.  Notwithstanding the foregoing, the Exercise Price of an
Option will be no less than one hundred percent (100%) of the Fair Market Value
Price per Common Share on the date of grant.  

Page 12 of 24

 

--------------------------------------------------------------------------------

 

 

(d)

Award Agreement.  Each Option will be evidenced by an Award Agreement, which
incorporates such terms and conditions as the Board of Directors, in its
discretion, deems appropriate and consistent with the provisions of this Plan.
Each Award Agreement will be executed by the Eligible Person to whom the Option
is granted and on behalf of the Company by any member of the Board of Directors,
the CEO or the Corporate Secretary of the Company or such other person as the
Board of Directors may designate for such purpose.

 

(e)

Expiry of Options. Each Option will expire on the earlier of:

 

(i)

the date determined by the Board of Directors and specified in the Award
Agreement pursuant to which such Option is granted, provided that such date may
not be later than the earlier of (A) the date which is the tenth anniversary of
the date on which such Option is granted (except in the circumstances where the
tenth anniversary falls within, or within five Business Days after, the end of a
Blackout Period, then instead of the tenth anniversary, the relevant date shall
be the fifth Business Day after the end of such Blackout Period; provided,
however, that the extension in this subsection 7(e)(i)(A)(1) shall be applied to
any Option held by a Participant who is a U.S. taxpayer only to the extent that
it would not violate Code Section 409A) and (B) the latest date permitted under
the applicable rules and regulations of all regulatory authorities to which the
Company is subject, including the Stock Exchanges;

 

(ii)

in the event the Participant ceases to be a Service Provider for any reason,
other than death of the Participant, such period of time after the date on which
the Participant ceases to be a Service Provider as may be specified by the Board
of Directors, which period may be specified in the specific Award Agreement with
respect to such Option (but in no event granted beyond the original expiry date
of the Option as provided for in subparagraph (i) above).  In the absence of a
specified time in the Award Agreement, the Option will remain exercisable for 90
days following the date the Participant ceases to be a Service Provider due to
termination without Cause or resignation (or 180 days following the date
Participant ceases to be a Service Provider due to such Participant’s
Retirement, 365 days following the date Participant ceases to be a Service
Provider due to such Participant’s disability, and immediately upon Participant
ceasing to be a Service Provider due to the termination of such Participant as a
Service Provider for Cause).  Unless otherwise provided by the Board of
Directors, if on the date the Participant ceases to be a Service Provider, the
Participant is not vested as to his or her entire Option, the Common Shares
covered by the unvested portion of the Option will revert to the Plan.  If after
the date the Participant ceases to be a Service Provider, the Participant does
not exercise his or her Option within the time specified by the Board of
Directors, the Option will terminate, and the Common Shares covered by such
Option will revert to the Plan;

Page 13 of 24

 

--------------------------------------------------------------------------------

 

 

(iii)

in the case of the death of a Participant prior to: (A) the Participant ceasing
to be a Service Provider; or (B) the date which is the number of days determined
under subparagraph (ii) above, from the date on which the Participant ceased to
be a Service Provider; the date which is the 365th day after the date of death
of such Participant or such other date as may be specified by the Board of
Directors and which period will be specified in the Award Agreement with respect
to such Option (but in no event beyond the original expiry date of the Option as
provided for in subparagraph (i) above).  Unless otherwise provided by the Board
of Directors, if at the time of death Participant is not vested as to his or her
entire Option, the Common Shares covered by the unvested portion of the Option
will immediately revert to the Plan.  If the Option is not so exercised within
the time specified herein, the Option will terminate, and the Common Shares
covered by such Option will revert to the Plan;

 

(iv)

notwithstanding the foregoing provisions of subparagraphs (ii) and (iii) of this
paragraph 8.1(e), the Board of Directors may, subject to regulatory approval, at
any time prior to expiry of an Option extend the period of time within which an
Option held by a deceased Participant may be exercised or within which an Option
may be exercised by an Participant who has ceased to be a Service Provider, but
such an extension shall not be granted beyond the original expiry date of the
Option as provided for in subparagraph (i) above; and

 

(v)

notwithstanding the foregoing provisions, if the expiry of an Option pursuant to
subparagraphs (ii) and (iii) of this paragraph 8.1(e) occurs during the Blackout
Period applicable to the Participant or within five Business Days after the last
day of a Blackout Period applicable to the Participant, the expiry date for the
Option will be the last day of such five Business Day period, except in the
event of expiry of Options following termination of a Participant’s employment
or services (for a director) or contract as a Consultant for Cause.  

 

(f)

Exercise of Options.  

 

(i)

The Board of Directors may impose such limitations or conditions on the exercise
or vesting of any Option as the Board of Directors, in its discretion, deems
appropriate.  Each Award Agreement will provide that the Option granted
thereunder may be exercised by notice signed by the Participant and accompanied
by full payment for the Common Shares being purchased or by other means,
including without limitation electronic means via on-line arrangements, as the
Board of Directors may from time to time approve and allow.  

Page 14 of 24

 

--------------------------------------------------------------------------------

 

 

(ii)

The Board of Directors will determine the acceptable form of consideration for
exercising an Option, including the method of payment.  Such consideration may
consist entirely of: (A) cash; (B) cheque; (C)  consideration received by the
Company under a broker-assisted (or other) cashless exercise program (whether
through a broker or otherwise) implemented by the Company in connection with the
Plan; (D) such other consideration and method of payment for the issuance of
Common Shares to the extent permitted by the applicable securities laws and all
applicable rules and regulations of all regulatory authorities to which the
Company is subject; or (E) any combination of the foregoing methods of payment.

Article 9
PROVISIONS OF SHARE AWARDS OTHER THAN OPTIONS.

Subject to Section 3.3 and the rules set out below, the Board of Directors may
in its discretion determine to grant other forms of Awards other than Options
under this Plan to any individual as a material inducement to the individual
becoming an Eligible Person or as otherwise permitted under Article 7 in
connection with a merger or acquisition, in each case, which grant shall become
effective only if the individual actually becomes an Eligible Person, on the
terms and conditions set out below and all such other forms of share awards will
be subject to the Share Reserve:

9.1

Restricted Share Awards.

 

(a)

Each Restricted Share Award will be evidenced by an Award Agreement that shall
contain such terms and conditions as the Board of Directors shall deem
appropriate. The terms and conditions of each Award Agreement evidencing a
Restricted Share Award may change from time to time, and the terms and
conditions of separate Restricted Share Award need not be identical, provided,
however, that each Award Agreement evidencing a Restricted Share Award shall
conform to (through incorporation of the provisions hereof by reference in the
agreement or otherwise) the substance of each of the following provisions:

 

(i)

Consideration. A Restricted Share Award may be awarded in consideration for
(A) cash, cheque, bank draft or money order payable to the Company; (B) past
services actually rendered to the Company or any of its subsidiaries; or (C) any
other form of legal consideration that may be acceptable to the Board of
Directors, in its sole discretion, and permissible under applicable law.

Page 15 of 24

 

--------------------------------------------------------------------------------

 

 

(ii)

Vesting; Other Restrictions. Common Shares subject to a Restricted Share Award
may be subject to forfeiture to or repurchase by the Company in accordance with
a vesting schedule or other restrictions to be determined by the Board of
Directors as specified in the Award Agreement evidencing the Restricted Share
Award. Except as otherwise provided in this Plan, Common Shares subject to the
Restricted Share Award will be released from escrow as soon as practicable after
such Common Shares vest or the restrictions lapse or at such other time as the
Board of Directors may determine.  The Board of Directors, in its discretion,
may accelerate the time at which any vesting conditions or other restrictions
will lapse or be removed.  On the date set forth in the Award Agreement, the
Restricted Share Award for which restrictions have not lapsed will revert to the
Company and again will become available for grant under the Plan.

 

(iii)

Voting Rights; Dividend and Other Distributions.  Before the Common Shares
subject to a Restricted Share Award vest or are otherwise subject to
restrictions, Participants holding Common Shares subject to the Restricted Share
Award granted hereunder (A) may exercise full voting rights with respect to
those Common Shares, unless the Board of Directors determines otherwise and
(B) will be entitled to receive all dividends and other distributions paid with
respect to such Common Shares, unless the Board of Directors provides
otherwise.  If any such dividends or distributions are paid in Common Shares,
the Common Shares will be subject to the same restrictions on transferability
and forfeitability as the Common Shares subject to the Restricted Share Award
with respect to which they were paid.

9.2

Restricted Share Unit Awards.

 

(a)

Each Restricted Share Unit Award will be evidenced by an Award Agreement that
shall contain such terms and conditions as the Board of Directors shall deem
appropriate. The terms and conditions of each Award Agreement evidencing a
Restricted Share Unit Award may change from time to time, and the terms and
conditions of separate Restricted Share Unit Award need not be identical,
provided, however, that each Award Agreement evidencing a Restricted Share Unit
Award shall conform to (through incorporation of the provisions hereof by
reference in the agreement or otherwise) the substance of each of the following
provisions:

 

(i)

Consideration. At the time of grant of a Restricted Share Unit Award, the Board
of Directors will determine the consideration, if any, to be paid by the
Participant upon delivery of each Common Share subject to the Restricted Share
Unit Award.  The consideration to be paid (if any) by the Participant for each
Common Share subject to a Restricted Share Unit Award may be paid in any form of
legal consideration that may be acceptable to the Board of Directors in its sole
discretion and permissible under applicable law.

Page 16 of 24

 

--------------------------------------------------------------------------------

 

 

(ii)

Vesting. At the time of the grant of a Restricted Share Unit Award, the Board of
Directors may impose such restrictions or conditions to the vesting of the
Restricted Share Unit Award as it, in its sole discretion, deems appropriate.
The Board of Directors, in its discretion, may accelerate the time at which any
vesting conditions or other restrictions will lapse or be removed.  On the date
set forth in the Award Agreement, the Restricted Share Unit Award for which
restrictions have not lapsed will revert to the Company and again will become
available for grant under the Plan.  Except as otherwise provided in the
applicable Award Agreement, such portion of the Restricted Share Unit Award that
has not vested will be forfeited upon the Participant’s termination of services
or employment or engagement with the Company.

 

(iii)

Payment. Upon meeting the applicable vesting criteria, a Restricted Share Unit
Award (or vested portion thereof) may be settled by the delivery of Common
Shares, its cash equivalent, or in any combination thereof, as determined by the
Board of Directors and contained in the Award Agreement evidencing the
Restricted Share Unit Award.

 

(iv)

Additional Restrictions. At the time of the grant of a Restricted Share Unit
Award, the Board of Directors, as it deems appropriate, may impose such
restrictions or conditions that delay the delivery of the Common Shares (or
their cash equivalent) subject to a Restricted Share Unit Award to a time after
the vesting of such Restricted Share Unit Award.

 

(v)

Dividend Equivalents. Dividend equivalents may be credited in respect of Common
Shares covered by a Restricted Share Unit Award, as determined by the Board of
Directors and contained in the Award Agreement evidencing Restricted Share
Units. At the sole discretion of the Board of Directors, such dividend
equivalents may be converted into additional Common Shares covered by the
Restricted Share Unit Award in such manner as determined by the Board of
Directors. Any additional Common Shares covered by the Restricted Share Unit
Award credited by reason of such dividend equivalents will be subject to all the
terms and conditions of the underlying Award Agreement to which they relate.

9.3

Share Appreciation Rights.

 

(a)

Each Share Appreciation Rights Award will be evidenced by an Award Agreement
that shall contain such terms and conditions as the Board of Directors shall
deem appropriate. The terms and conditions of each Award Agreement evidencing a
Share Appreciation Rights Award may change from time to time, and the terms and
conditions of separate Share Appreciation Right Award need not be identical,
provided, however, that each Award Agreement evidencing a Share Appreciation
Rights Award shall conform to (through incorporation of the provisions hereof by
reference in the agreement or otherwise) the substance of each of the following
provisions:

Page 17 of 24

 

--------------------------------------------------------------------------------

 

 

(i)

Term. No Share Appreciation Right shall be exercisable after the expiration of
ten (10) years from the date of its grant or such shorter period specified in
the Share Appreciation Right Agreement.

 

(ii)

Exercise Price. The exercise under each Share Appreciation Right will be
determined by the Board of Directors by reference to the fair market price(s) of
the Common Shares on the primary Stock Exchange for which most trading of the
Common Shares occurs, generally by reference to the closing market price of the
Common Shares, provided that such price may not be less than one hundred percent
(100%) of the Fair Market Value Price per Common Share on the date of grant.

 

(iii)

Calculation of Appreciation. The appreciation distribution payable on the
exercise of a Share Appreciation Right will be not greater than an amount equal
to the excess of (A) the aggregate Fair Market Value Price (on the date of the
exercise of the Share Appreciation Right) of a number of Common Shares equal to
the number of Common Share equivalents in which the Participant is vested under
such Share Appreciation Right, and with respect to which the Participant is
exercising the Share Appreciation Right on such date, over (B) the aggregate
Exercise Price of such number of Common Share equivalents being exercised.

 

(iv)

Vesting. At the time of the grant of a Share Appreciation Right, the Board of
Directors may impose such restrictions or conditions to the vesting of such
Share Appreciation Right as it, in its sole discretion, deems appropriate.

 

(v)

Exercise. To exercise any outstanding Share Appreciation Right, the Participant
must provide written notice of exercise to the Company in compliance with the
provisions of the Award Agreement evidencing such Share Appreciation Right.

 

(vi)

Payment. The appreciation distribution in respect of a Share Appreciation Right
may be paid in Common Shares, in cash, in any combination of the two or in any
other form of consideration, as determined by the Board of Directors and set
forth in the Award Agreement evidencing such Share Appreciation Right.

 

(vii)

Expiry of Share Appreciation Rights. Each Share Appreciation Right will expire
upon the date determined by the Board of Directors, in its sole discretion, and
set forth in the Award Agreement evidencing Share Appreciation
Rights.  Notwithstanding the foregoing, the rules of paragraph 8.1(e) also will
apply to Share Appreciation Rights.

Page 18 of 24

 

--------------------------------------------------------------------------------

 

9.4

Performance Share Awards.

 

(a)

Each Performance Share Award will be evidenced by an Award Agreement that shall
contain such terms and conditions as the Board of Directors shall deem
appropriate. The terms and conditions of each Award Agreement evidencing a
Performance Share Award may change from time to time, and the terms and
conditions of separate Performance Share Award need not be identical, provided,
however, that each Award Agreement evidencing a Performance Share Award shall
conform to (through incorporation of the provisions hereof by reference in the
agreement or otherwise) the substance of each of the following provisions:

 

(i)

Performance Objectives and Other Terms.  The Board of Directors will set
performance objectives or other vesting provisions (including, without
limitation, continued status as a Service Provider) in its discretion which,
depending on the extent to which they are met, will determine the number or
value of Common Shares subject to a Performance Share Award that will be paid
out to the Participant.  The time period during which the performance objectives
or other vesting provisions must be met will be called the “Performance
Period.”  Each Performance Share Award will be evidenced by an Award Agreement
that will specify the Performance Period, and such other terms and conditions as
the Board of Directors, in its sole discretion, will determine.  The Board of
Directors may set performance objectives based upon the achievement of
Company-wide, divisional, business unit or individual goals (including, but not
limited to, continued employment or service), applicable federal, provincial or
state securities laws, or any other basis determined by the Board of Directors
in its discretion.

 

(ii)

Vesting. After the applicable Performance Period has ended, the holder of
Performance Share Award will be entitled to receive a payout of the number of
Common Shares subject to the Performance Share Award earned by the Participant
over the Performance Period, to be determined as a function of the extent to
which the corresponding performance objectives or other vesting provisions have
been achieved.  After the grant of a Performance Share Award, the Board of
Directors, in its sole discretion, may reduce or waive any performance
objectives or other vesting provisions for such Common Shares subject to the
Performance Share Award.

 

(iii)

Payment. Upon meeting the applicable vesting criteria, a Performance Share Award
(or vested portion thereof) may be settled by the delivery of Common Shares, its
cash equivalent, or in any combination thereof, as determined by the Board of
Directors and contained in the Award Agreement evidencing the Performance Share
Award.

Page 19 of 24

 

--------------------------------------------------------------------------------

 

 

(iv)

Expiry of Performance Share Award.  On the date set forth in the Award
Agreement, all unearned or unvested Common Shares subject to a Performance Share
Award will be forfeited to the Company, and again will be available for grant
under the Plan.

Article 10

PROVISIONS APPLICABLE TO AWARDS

10.1

Leave of Absence/Transfer Between Locations.  Unless the Board of Directors
provides otherwise and subject to applicable laws, vesting of Awards granted
hereunder will be suspended during any unpaid leave of absence.  A Participant
will not cease to be an employee in the case of (a) any leave of absence
approved by the Company, (b) transfers between locations of the Company or
between the Company, its parent, or any subsidiary, or (c) any
statutory-protected leave.

10.2

Restrictions on Transfer.  Unless the Board of Directors provides otherwise, an
Award may not be sold, pledged, assigned, hypothecated, transferred, or disposed
of in any manner other than by will or by the laws of descent or distribution
and may be exercised, during the lifetime of the Participant, only by the
Participant.  If the Board of Directors makes an Award transferable, such Award
will contain such additional terms and conditions as the Board of Directors
deems appropriate.

10.3

Adjustments; Dissolution or Liquidation; Merger or Change of Control.

 

(a)

Adjustments.  In the event that any dividend or other distribution (whether in
the form of cash, Common Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Common Shares or other securities of the Company, or other change in the
corporate structure of the Company affecting the Common Shares occurs, the Board
of Directors, in order to prevent diminution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, will adjust the
number and class of Common Shares that may be delivered under the Plan and/or
the number, class, and price of Common Shares covered by each outstanding Award,
and the Share Reserve.  

 

(b)

Dissolution or Liquidation.  In the event of the proposed dissolution or
liquidation of the Company, the Board of Directors will notify each Participant
as soon as practicable prior to the effective date of such proposed
transaction.  To the extent it has not been previously exercised, an Award will
terminate immediately prior to the consummation of such proposed action.

Page 20 of 24

 

--------------------------------------------------------------------------------

 

 

(c)

Change of Control.  Subject to the immediately following paragraph, in the event
of a merger of the Company with or into another corporation or other entity or a
Change of Control, each outstanding Award will be treated as the Board of
Directors determines, including, without limitation, that (i) Awards may be
assumed, or substantially equivalent Awards will be substituted, by the
acquiring or succeeding corporation (or an affiliate thereof) with appropriate
adjustments as to the number and kind of shares and prices; (ii) upon written
notice to a Participant, that the Participant’s Awards will terminate upon or
immediately prior to the consummation of such merger or Change of Control;
(iii) outstanding Awards will vest and become exercisable, realizable, or
payable, or restrictions applicable to an Award will lapse, in whole or in part
prior to or upon consummation of such merger or Change of Control, and, to the
extent the Board of Directors determines, terminate upon or immediately prior to
the effectiveness of such merger or Change of Control; (iv) (A) the termination
of an Award in exchange for an amount of cash and/or property, if any, equal to
the amount that would have been attained upon the exercise of such Award or
realization of the Participant’s rights as of the date of the occurrence of the
transaction (and, for the avoidance of doubt, if as of the date of the
occurrence of the transaction the Board of Directors determines in good faith
that no amount would have been attained upon the exercise of such Award or
realization of the Participant’s rights, then such Award may be terminated by
the Company without payment), or (B) the replacement of such Award with other
rights or property selected by the Board of Directors in its sole discretion; or
(v) any combination of the foregoing.  In taking any of the actions permitted
under this subparagraph (c), the Board of Directors will not be required to
treat all Awards similarly in the transaction.

In the event that the successor corporation does not assume or substitute for
the Award consistent with subsection (i) of the immediately preceding paragraph,
the Participant will fully vest in and have the right to exercise all of his or
her outstanding Options and Share Appreciation Rights, including Common Shares
as to which such Awards would not otherwise be vested or exercisable, all
restrictions on Restricted Share Awards and Restricted Share Unit Awards will
lapse, and, with respect to Awards with performance-based vesting, all
performance goals or other vesting criteria will be deemed achieved at one
hundred percent (100%) of target levels and all other terms and conditions
met.  In addition, if an Option or Share Appreciation Right is not assumed or
substituted in the event of a Change of Control, the Board of Directors will
notify the Participant in writing or electronically that the Option or Share
Appreciation Right will be exercisable for a period of time determined by the
Board of Directors in its sole discretion, and the Option or Share Appreciation
Right will terminate upon the expiration of such period.

 

Page 21 of 24

 

--------------------------------------------------------------------------------

 

For the purposes of this subparagraph (c), an Award will be considered assumed
if, following the Change of Control, the Award confers the right to purchase or
receive, for each Common Share subject to the Award immediately prior to the
Change of Control, the consideration (whether stock, cash, or other securities
or property) received in the Change of Control by holders of Common Shares for
each Common Share held on the effective date of the transaction (and if holders
were offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding Common Shares); provided, however, that
if such consideration received in the Change of Control is not solely common
shares or common stock of the successor corporation or its Parent, the Board of
Directors may, with the consent of the successor corporation, provide for the
consideration to be received upon the exercise of an Option or Share
Appreciation Rights or upon the payout of a Restricted Share Unit, Performance
Share Award, for each Common Share subject to such Award, to be solely common
shares or common stock of the successor corporation or its parent equal in fair
market value to the per share consideration received by holders of Common Shares
in the Change of Control.

 

Notwithstanding anything in this subparagraph (c) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more performance
goals will not be considered assumed if the Company or its successor modifies
any of such performance goals without the Participant’s consent; provided,
however, a modification to such performance goals only to reflect the successor
corporation’s post-Change of Control corporate structure will not be deemed to
invalidate an otherwise valid Award assumption.

 

10.4

Representations and Covenants of Award holder.  Each Award Agreement will
contain representations and covenants of the holder that:

 

(a)

the holder is an employee of the Company or of a subsidiary of the Company on
the date of grant;

 

(b)

the holder’s participation in the Plan is voluntary;

 

(c)

the holder is aware that the grant of the Award and the issuance by the Common
Shares thereunder are exempt from the obligation under applicable securities
laws to file a prospectus or other registration document (other than a
registration statement on Form S-8 with the United States Securities and
Exchange Commission) qualifying the distribution of the Awards or the Common
Shares to be distributed thereunder under any applicable securities laws and if
such exemption for any reason becomes unavailable, the obligation of the Company
to grant any Awards or issue any Common Shares upon the exercise, vesting, or
settlement of an Award, as the case may be, will cease; and

Page 22 of 24

 

--------------------------------------------------------------------------------

 

 

(d)

the holder or the Legal Representative, as the case may be, will prior to and
upon any sale or disposition of any Common Shares purchased pursuant to the
exercise of the Share Awards, comply with all applicable securities laws and all
applicable rules and regulations of all regulatory authorities to which the
Company is subject, including the Stock Exchanges, and will not offer, sell or
deliver any of such Common Shares, directly or indirectly, in the United States
or to any citizen or resident of, or any company, partnership or other entity
created or organized in or under the laws of, the United States, or any estate
or trust the income of which is subject to United States federal income taxation
regardless of its source, except in compliance with the securities laws of the
United States.

10.5

Clawback/Recovery. All Awards granted under the Plan will be subject to
recoupment in accordance with any clawback policy that the Company is required
to adopt pursuant to the listing standards of any Stock Exchange on which the
Company’s securities are listed or as is otherwise required by the Dodd-Frank
Wall Street Reform and Consumer Protection Act or other applicable law. In
addition, the Board of Directors may impose such other clawback, recovery or
recoupment provisions in an agreement evidencing the grant of the Awards as the
Board of Directors determines necessary or appropriate, including but not
limited to a reacquisition right in respect of previously acquired Common
Shares.  No recovery of compensation under such a clawback policy will be an
event giving rise to a right to resign for “good reason” or “constructive
termination” (or similar term) under any agreement with the Company or any of
its subsidiaries.

10.6

Taxes

 

(a)

Withholding Requirements.  Prior to the delivery of any Common Shares or cash
pursuant to an Award (or exercise thereof) or such earlier time as any tax
withholding obligations are due, the Company will have the power and the right
to deduct or withhold, or require a Participant to remit to the Company, an
amount sufficient to satisfy U.S. or Canadian federal, provincial, state, local,
foreign or other taxes required to be withheld with respect to such Award (or
exercise thereof).  

 

(b)

Withholding Arrangements.  The Board of Directors, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Participant to satisfy such tax withholding obligation, in whole or in part by
(without limitation) (i) paying cash, (ii) electing to have the Company withhold
otherwise deliverable cash or Common Shares having a fair market value not in
excess of the maximum statutory amount required to be withheld, or
(c) delivering to the Company already-owned Common Shares having a fair market
value not in excess of the maximum statutory amount required to be
withheld.  The fair market value of the Common Shares to be withheld or
delivered will be determined as of the date that the taxes are required to be
withheld.

Page 23 of 24

 

--------------------------------------------------------------------------------

 

 

(c)

Compliance With Code Section 409A.  Awards will be designed and operated in such
a manner that they are either exempt from the application of, or comply with,
the requirements of Code Section 409A such that the grant, payment, settlement
or deferral will not be subject to the additional tax or interest applicable
under Code Section 409A, except as otherwise determined in the sole discretion
of the Board of Directors.  The Plan and each Award Agreement under the Plan is
intended to meet the requirements of Code Section 409A and will be construed and
interpreted in accordance with such intent, except as otherwise determined in
the sole discretion of the Board of Directors.  To the extent that an Award or
payment, or the settlement or deferral thereof, is subject to Code Section 409A
the Award will be granted, paid, settled or deferred in a manner that will meet
the requirements of Code Section 409A, such that the grant, payment, settlement
or deferral will not be subject to the additional tax or interest applicable
under Code Section 409A.

Article 11
SUSPENSION, AMENDMENT OR TERMINATION OF PLAN

11.1

The Plan will become effective upon its adoption by the Board of Directors.  It
will continue in effect for a term of ten (10) years from the date adopted by
the Board of Directors, unless terminated earlier under paragraph 11.2 of the
Plan.

11.2

The Board of Directors will have the right at any time and from time to time to
suspend, amend or terminate this Plan in any manner without consent or approval
from Participants or shareholders (provided that no such suspension, amendment
or termination may be made that will materially prejudice the rights of any
Participant under any Award previously granted to such Participant without
consent by such Participant).

11.3

The full powers of the Board of Directors as provided for in this Plan will
survive the termination of this Plan until all Awards have been exercised or
settled in full or have otherwise expired.

Article 12
APPLICABLE LAW

12.1

The laws of the Province of British Columbia shall apply to the Plan and any
Award Agreement evidencing the grant of Awards granted hereunder and will be
interpreted and construed in accordance with the laws of the Province of British
Columbia.  

12.2

Subject to any written agreement between the parties, the parties will submit
all their disputes arising out of or in connection with the Plan to the
exclusive jurisdiction of the courts of the Province of British Columbia.

Article 13

13.1

The Company will obtain stockholder approval of any Plan amendment to the extent
that the Board of Directors (in its discretion) determines such approval is
necessary and desirable to comply with applicable laws.

 

Page 24 of 24

 

--------------------------------------------------------------------------------

 

 

SHARE OPTION AGREEMENT

 

THIS AGREEMENT made on [________]

 

AMONG:

 

Xenon Pharmaceuticals Inc., a company incorporated under the laws of Canada

 

(the “Company”)

 

AND:

 

«First_Name» «Last_Name», Title

 

 

(the “Optionee”)

 

WHEREAS:

 

A.The Optionee is a new employee of the Company or of a subsidiary of the
Company; and

 

B.The Company considers that the grant to new employees of an option to purchase
Common Shares in the capital of the Company promotes the interests of the
Company by providing an inducement material to new employees entering into
employment with the Company or its subsidiary, as applicable;

 

NOW THEREFORE THIS AGREEMENT WITNESSES THAT in consideration of the mutual
premises and respective covenants and agreements herein contained, the parties
hereto covenant and agree as follows:

 

ARTICLE I

INTERPRETATION

 

1.1

Definitions

 

In this Agreement unless there is something in the subject matter or context
inconsistent therewith, words and terms used herein will have the meanings set
forth.  To the extent a capitalized term is used herein and not otherwise
defined, it shall have the meaning prescribed under the Plan:

 

 

(1)

“Board of Directors” means the board of directors of the Company for the time
being;

 

 

(2)

“Business Day” means a day other than Saturday, Sunday and any other day which
is a legal holiday in British Columbia;

 

Share Option Agreement – NAME Page 1/14

--------------------------------------------------------------------------------

 

 

(3)

“Common Shares” means common shares without par value in the capital of the
Company;

 

 

(4)

“Expiry Date” means the close of business on [●] or such later date as may be
extended pursuant to the terms of the Plan;

 

 

(5)

“Option” means the option to purchase Common Shares granted by this Agreement;

 

 

(6)

“Option Exercise Form” has the meaning under Section 2.4 of this Agreement;

 

 

(7)

“Plan” means the Company’s 2019 Inducement Equity Incentive Plan, as the same
may from time to time be supplemented or amended and in effect;

 

 

(8)

“Retirement” means retirement as an employee and/or officer of the Company or
any of its subsidiaries, and if there is any question on whether a cessation of
employment is by way of a retirement or not, the determination by the Chief
Executive Officer (or in his absence or in the case of a situation involving the
cessation of employment of an executive officer of the Company, the Compensation
Committee of the Board of Directors or the independent members of the Board of
Directors) shall be conclusive and binding on the Optionee;

 

 

(9)

“Separate Agreement” has the meaning under Section 2.2 of this Agreement;

 

 

(10)

“subsidiary” has the meaning ascribed thereto under the Securities Act (British
Columbia) as the same may from time to time be amended or re‑enacted.

 

1.2

Interpretation

 

For the purposes of this Agreement, except as otherwise provided:

 

 

(1)

this “Agreement” means this Share Option Agreement as it may from time to time
be supplemented or amended and in effect, and which is deemed to be an Award
Agreement in accordance with the Plan;

 

 

(2)

all references in this Agreement to “Articles”, “Sections” and other
subdivisions are to the designated Articles, Sections and other subdivisions of
this Agreement;

 

 

(3)

the words “herein”, “hereof”, “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular Article, Section or
other subdivision;

 

 

(4)

the headings are for convenience only and do not form a part of this Agreement
and are not intended to interpret, define or limit the scope, extent or intent
of this Agreement or any provision hereof;

 

Share Option Agreement – NAME Page 2/14

--------------------------------------------------------------------------------

 

 

(5)

the singular of any term includes the plural, and vice versa, the use of any
term is equally applicable to any gender and, where applicable, a body
corporate, the word “or” is not exclusive and the word “including” is not
limiting whether or not non‑limiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto;

 

 

(6)

where the time for doing an act falls or expires on a day other than a Business
Day, the time for doing such act is extended to the next day which is a Business
Day;

 

 

(7)

any reference to a statute is a reference to the applicable statute and to any
regulations made pursuant thereto and includes all amendments made thereto and
in force from time to time and any statute or regulation that has the effect of
supplementing or superseding such statute or regulation; and

 

 

(8)

any other capitalized terms not defined herein but defined in the Plan shall
have the meaning as set out in the Plan.

 

ARTICLE II

THE OPTION

 

2.1

Grant

 

Subject to the provisions of this Agreement and all the terms of the Plan, the
Company hereby grants to the Optionee an option to purchase «Options» Common
Shares at an exercise price of $[●] per share. This Option is a Nonqualified
Share Option for U.S. tax purposes.

 

2.2

Expiry of Option

 

Subject to the terms of the Plan (including but not limited to section 8.1(e)(v)
of the Plan), the provisions of this Agreement below, and/or any employment or
service agreement, offer letter, change in control severance agreement, or any
other agreement that, prior to the date of this Agreement, has been entered into
between the Optionee and the Company or any subsidiary of the Company (such
agreement, a “Separate Agreement”), the Option will expire upon the earliest to
occur of the following:

 

 

1.

the Expiry Date;

 

 

2.

the date which is 90 days after the Optionee ceases to be a Service Provider due
to termination of service by the Company or any of its subsidiaries without
Cause or due to voluntary termination of service by the Optionee (other than
Retirement);

 

 

3.

the date which is 180 days from the date Optionee ceases to be an employee or
officer due to Retirement; and

 

 

4.

the date on which the Optionee ceases to be a Service Provider due to
termination of service by the Company or any of its subsidiaries for Cause or
material breach of the Optionee’s duty to the Company or any of its
subsidiaries;

Share Option Agreement – NAME Page 3/14

--------------------------------------------------------------------------------

 

 

 

5.

the date which is 365 days from the date Optionee ceases to be a Service
Provider due to disability; and

 

 

6.

the date which is 365 days from the date Optionee ceases to be a Service
Provider due to death;

 

however, in the event of the death of the Optionee occurring during the time
period specified in subsections 2.2(2) and 2.2(4) above, subject to earlier
expiry on the Expiry Date, the Option will expire on the date which is 365 days
after the date the Optionee ceased to be a Service Provider.

 

For greater certainty for the purpose of this Agreement and the Plan, the date
on which the employment of an Optionee is terminated without Cause or pursuant
to voluntary resignation shall be deemed to be the last day the Optionee
actively works in the business of the Company or any of its subsidiaries (or in
the case of an alleged constructive dismissal, the date on which the alleged
constructive dismissal is alleged to have occurred), and not during or as of the
end of any period following such date during which the Optionee is in receipt
of, or entitled to receive, statutory, contractual or common law notice of
termination or any compensation in lieu of such notice.  

 

Further, and notwithstanding the above, and for greater certainty for the
purposes of this Agreement and the Plan, if the Optionee’s service is terminated
by the Company or any of its subsidiaries and prior thereto, concurrently
therewith or immediately thereafter the Optionee commences service with the
Company or any of its subsidiaries, as the case may be, the Optionee will not
cease to be a Service Provider and the determination of the expiry date of the
Option pursuant to subsection 2.2(2) will not apply to such event.  

 

2.3

Nontransferability of Option

 

The Option is not transferable or assignable and is exercisable only by the
Optionee or, in the event of the death of the Optionee or the appointment of a
committee or duly appointed attorney of the Optionee or of the estate of the
Optionee on the grounds that the Optionee is incapable, by reason of physical or
mental infirmity, of managing his affairs, the Optionee's legal representative
or such committee or attorney, as the case may be (the “Legal Representative”).

 

Share Option Agreement – NAME Page 4/14

--------------------------------------------------------------------------------

 

2.4

Manner of Exercise

 

Subject to the terms of the Plan, the Option may be exercised by (i) delivering
to the Company, prior to the expiry of the Option, an option exercise form duly
executed by the Optionee or its Legal Representative (the “Option Exercise
Form”) substantially in the form of Schedule “A”  completed and executed in a
manner acceptable to the Company, acting reasonably, or (ii) in a manner and
pursuant to such procedures as the Board of Directors may determine, which will
state the election to exercise the Option (with appropriate proof of completion
of such exercise procedure) (the “Alternative Exercise Procedure”). The Option
Exercise Form or the completion of the Alternative Exercise Procedure (as
applicable) must be accompanied by payment in full for the number of Common
Shares in respect of which the Option is being exercised in lawful currency of
the United States of America, in cash, bank draft, certified cheque or other
form of payment acceptable to the Company, made payable to the Company at its
principal place of business at the time of the exercise of the Option.

 

Payment of the aggregate exercise price will be by any of the following, or a
combination thereof, at the election of the Optionee: (a) cash; (b) cheque; (c)
consideration received by the Company under a formal cashless exercise program
adopted by the Company in connection with the Plan; or (d) surrender of other
Common Shares which have a Fair Market Value Price on the date of surrender
equal to the aggregate exercise price of the exercised Common Shares, provided
that accepting such Common Shares, in the sole discretion of the Board of
Directors, will not result in any adverse accounting consequences to the
Company.

 

At the time the Optionee exercises the Option, in whole or in part, and at any
time thereafter as requested by the Company, the Optionee hereby authorizes
withholding from payroll and any other amounts payable to the Optionee by the
Company or any of its subsidiaries and otherwise agree to make adequate
provision for any sums required to satisfy the U.S. and Canadian federal,
provincial, state, local and foreign tax withholding obligations of the Company
or its subsidiaries, if any, which arise in connection with the exercise of the
Option.

 

The Optionee may not exercise the Option unless the tax withholding obligations
of the Company and/or any of its subsidiaries are satisfied. Accordingly, the
Optionee may not be able to exercise the Option when desired even though the
Option is vested, and the Company will have no obligation to issue a certificate
for such Common Shares, unless such obligations are satisfied.

 

2.5

Issuance of Shares

 

The Company will have no obligation to issue Common Shares upon the exercise of
the Option unless the Board of Directors is satisfied that the issuance of such
Common Shares to the Optionee will be exempt from all registration or
qualification requirements of applicable securities laws and will be permitted
under the applicable rules and regulations of all regulatory authorities to
which the Company is subject, including any stock exchange or other organized
market on which the Common Shares may from time to time be listed or posted for
trading.

 

Share Option Agreement – NAME Page 5/14

--------------------------------------------------------------------------------

 

2.6

Compliance with Laws

 

The Board of Directors may from time to time take such steps and require such
documentation from the Optionee which in its opinion is necessary or desirable
to ensure compliance with all applicable laws.  The Board of Directors may also
from time to time take such steps which in its opinion are necessary or
desirable to restrict the transferability of any Common Shares acquired on the
exercise of any Option in order to ensure such compliance, including the
endorsement of a legend on any certificate representing Common Shares acquired
on the exercise of the Option to the effect that such Common Shares may not be
offered, sold or delivered except in compliance with the applicable securities
laws and regulations of Canada or the United States.

 

2.7

Delivery of Share Certificates

 

Subject to Sections 2.5 and 2.6, the Company will as soon as practicable after
receipt of the Option Exercise Form or the confirmation of the completion of the
Alternative Exercise Procedure and the payment referred to in Section 2.4 issue
and deliver a certificate or certificates representing the Common Shares so
purchased.

 

2.8

Vesting

 

Unless otherwise specified by the Board in the terms of grant and subject to the
terms of the Plan and any Separate Agreement (if applicable), the Common Shares
subject to the Options granted under this Agreement will vest and be available
to the Optionee to purchase (prior to expiry of the Options as provided for in
Section 2.2 above) as follows:

 

 

(1)

¼ (one quarter) on first anniversary [NTD: if new employee on 1st Anniversary]
of the grant of the Option; and

 

 

(2)

1/48 (one forty-eighth) on a monthly basis over the three (3) years following
the [first anniversary] of the grant of the Option, in equal amounts, on the
last day of each month;

 

provided that:

 

 

(3)

if the Optionee ceases to be a Service Provider due to termination of service by
the Company or any of its subsidiaries without Cause or alleged constructive
dismissal or due to voluntary termination by the Optionee (other than
Retirement), all Common Shares subject to Options granted under this Agreement
which are not yet available for purchase as provided for above (the “Unvested
Options”) will immediately be cancelled on the effective date of such
termination, which shall be deemed to be the last day the Optionee actively
provides services in the business of the Company or any of its subsidiaries (or
in the case of an alleged constructive dismissal, the date on which the alleged
constructive dismissal is alleged to have occurred), and no statutory,
contractual or common law notice entitlement or any entitlement to compensation
in lieu of such notice shall operate to extend the

Share Option Agreement – NAME Page 6/14

--------------------------------------------------------------------------------

 

 

vesting of Options past said deemed termination date;

 

 

(4)

if the Optionee ceases to be a Service Provider due to voluntary termination of
service by the Optionee (other than Retirement), all Unvested Options will
immediately be cancelled on the effective date of such termination;

 

 

(5)

if the Optionee ceases to be a Service Provider due to termination by the
Company or any of its subsidiaries for Cause, all Unvested Options will
immediately be cancelled on the date when the Company or its subsidiary, as the
case may be, notifies the Optionee of such termination;

 

 

(6)

if the Optionee ceases to be an employee or officer due to Retirement, all
Unvested Options will immediately be cancelled on the date of Retirement unless
the Board of Directors has expressly granted continued vesting after Retirement
in accordance with the schedule provided for in Subsections 2.8(1), (2) and (3)
or such other schedule at the Board of Directors’ discretion;

 

 

(7)

if the Optionee ceases to be a Service Provider due to disability or before the
expiry of the period for exercise as provided for in Subsections 2.2(2) and
2.2(4) above, all Unvested Options will be immediately be cancelled on the date
the Optionee ceases to be a Service Provider; and

 

 

(8)

if the Optionee dies before ceasing to be a Service Provider or before the
expiry of the period for exercise as provided for in Subsections 2.2(2) and
2.2(4) above, all Unvested Options will be immediately cancelled on the date of
death.

 

Notwithstanding the above, the vesting of the Common Shares subject to the
Options shall be subject to any vesting acceleration provisions applicable to
this Option contained in the Plan and/or any Separate Agreement.

 

Further, and notwithstanding the above, and for greater certainty for the
purposes of this Agreement and the Plan, if the Optionee’s service is terminated
by the Company or any of its subsidiaries and prior thereto, concurrently
therewith or immediately thereafter the Optionee commences service with the
Company or any of its subsidiaries, as the case may be, the Optionee will not
cease to be a Service Provider and the vesting of the Option will not change as
a result of such event.

 

Further, and notwithstanding the above, the Board of Directors may at its
discretion accelerate the period of time in which any Unvested Options may
become exercisable, provided that the Board of Directors determines that such
acceleration is appropriate and in the best interest of the Company in the
circumstances and it is agreed and acknowledged that there is no obligation on
the Board of Directors to exercise such discretion nor shall the Board of
Directors be required to provide reasons for exercise or non-exercise of such
discretion.

 

Share Option Agreement – NAME Page 7/14

--------------------------------------------------------------------------------

 

ARTICLE III

ADJUSTMENTS

 

3.1

Adjustments

 

This Agreement will be amended by the Company unilaterally (without the need of
consent or notice to the Optionee) upon the occurrence of the events referred to
in Section 10.3(a) of the Plan so that the rights of the Optionee hereunder,
including the number of Common Shares that may be purchased on the exercise of
the Option and the Exercise Price at which such Common Shares may be purchased,
will be adjusted in accordance with the provisions set forth in the
Plan.  Successive adjustments will be made in the case of the occurrence of more
than one such event as provided for therein, but, in the case of each such
event, only from and after the occurrence of such event.  Until the occurrence
of such event, the rights of the Optionee hereunder, including the number of
Common Shares that may be purchased on the exercise of the Option and the
Exercise Price at which such Common Shares may be purchased, will remain
unamended as set out herein.

 

 

ARTICLE IV

COVENANTS AND REPRESENTATIONS

 

4.1

Representations and Covenants of the Company

 

 

(1)

The Company hereby covenants that it will reserve or cause to be reserved for
allotment sufficient Common Shares for issue to the Optionee of all Common
Shares which are issuable from time to time under the Option.

 

 

(2)

The Company represents that the Optionee is a bona fide employee of the Company
or of a subsidiary of the Company on the date of grant of the Option.

 

4.2

Representations and Covenants of the Optionee

 

The Optionee hereby represents and covenants that:

 

 

(1)

the Optionee is an employee of the Company or of a subsidiary of the Company on
the date of grant of the Option;

 

 

(2)

the Optionee’s participation in the Plan is voluntary;

 

Share Option Agreement – NAME Page 8/14

--------------------------------------------------------------------------------

 

 

(3)

the Optionee is aware that the grant of the Option and the issuance by the
Company of Common Shares thereunder are exempt from the obligation under
applicable securities laws to file a prospectus or other registration document
(other than a registration statement on Form S-8 with the United States
Securities and Exchange Commission) qualifying the distribution of the Options
or the Common Shares to be distributed thereunder under any applicable
securities laws and if such exemption for any reason becomes unavailable, the
obligation of the Company to grant any Options or issue any Common Shares upon
the exercise of an Option will cease;

 

 

(4)

if the Optionee ceases to be a Service Provider due to termination of service by
the Company or any of its subsidiaries without cause or alleged constructive
dismissal or due to voluntary termination by the Optionee (other than
Retirement), the Optionee will not make any claims for continued vesting of
Unvested Options past the effective date of such termination, which shall be
deemed to be the last day the Optionee actively perform services in the business
of the Company or any of its subsidiaries (or in the case of an alleged
constructive dismissal, the date on which the alleged constructive dismissal is
alleged to have occurred), and will not make any claims for compensation in lieu
of statutory, contractual or common law notice or damages relating thereto;

 

 

(5)

if the Optionee or the Legal Representative of the Optionee exercises the
Option, the Optionee or the Legal Representative, as the case may be, will prior
to and upon any sale or disposition of any Common Shares purchased upon the
exercise of the Option, comply with all applicable securities laws and all
applicable rules and regulations of all regulatory authorities to which the
Company is subject, including any stock exchange or other organized market on
which the Common Shares may be listed or posted for trading, and will not offer,
sell or deliver any of such Common Shares, directly or indirectly, in the United
States or to any citizen or resident of, or any company, partnership or other
entity created or organized in or under the laws of, the United States, or any
estate or trust the income of which is subject to United States federal income
taxation regardless of its source, except in compliance with the securities laws
of the United States; and

 

 

(6)

the Optionee agrees that the Company does not have a duty to design or
administer the Plan or its other compensation programs in a manner that
minimizes the Optionee’s tax liabilities and the Optionee will not make any
claim against the Company, any of its subsidiaries, or any of their respective
officers, directors or employees related to tax liabilities arising from the
Options or any of the Optionee’s other compensation.

 

Share Option Agreement – NAME Page 9/14

--------------------------------------------------------------------------------

 

ARTICLE V

MISCELLANEOUS

 

5.1

Section 409A

 

Under Code Section 409A, an option that vests after December 31, 2004 (or that
vested on or prior to such date but which was materially modified after October
3, 2004) that was granted with a per share exercise price that is determined by
the U.S. Internal Revenue Service (the “IRS”) to be less than the fair market
value of a share on the date of grant (a “Discount Option”) may be considered
“deferred compensation.”  A Discount Option may result in (i) income recognition
by the Optionee prior to the exercise of the option, (ii) an additional twenty
percent (20%) federal income tax, and (iii) potential penalty and interest
charges.  The Discount Option may also result in additional state income,
penalty and interest charges to the Optionee. The Optionee acknowledges that the
Company cannot and has not guaranteed that the IRS will agree that the Exercise
Price of this Option equals or exceeds the Fair Market Value of a Share on the
grant date in a later examination.  The Optionee agrees that if the IRS
determines that the Option was granted with a per Share Exercise Price that was
less than the Fair Market Value of a Share on the grant date, the Optionee will
be solely responsible for the Optionee’s costs related to such a determination.

 

5.2

Notices

 

Any notice or other communication required or permitted to be delivered under
this Agreement will be considered delivered only if in writing and when it is
actually delivered (which delivery may be by telex, telecopy or other
telecommunications device) to the attention of the party to whom it is intended
at the principal business address of the Company, if addressed to the Company,
or to the address specified above, if to the Optionee, or to such other address
as such party may designate to the other party by notice in writing delivered in
accordance with this Section.

 

5.3

Interpretation

 

Any question arising as to the interpretation of this Agreement will be
determined by the Board of Directors and, absent manifest error, such
determination will be conclusive and binding on the Company and the Optionee.

 

5.4

Further Assurances

 

Each of the parties hereto will, on demand by the other party hereto, execute
and deliver all such further documents and instruments and do all such further
acts and things as the party may either before or after the execution and
delivery of this Agreement reasonably request to evidence, carry out and give
full effect to the terms, conditions, intent and meaning of this Agreement.

 

Share Option Agreement – NAME Page 10/14

--------------------------------------------------------------------------------

 

5.5

Severability

 

If any provision of this Agreement is determined to be void, illegal or
unenforceable, such provision will be construed to be separate and severable
from this Agreement and will not impair the validity, legality or enforceability
of any other provision of this Agreement and the remainder of this Agreement
will continue to be binding on the parties hereto as if such provision had been
deleted.

 

5.6

No Assignment

 

Neither this Agreement nor the Option may be assigned, transferred or charged in
whole or in part by the Optionee, and any purported assignment, transfer or
charge shall cause this Agreement and the Option to lapse forthwith and be null
and void after that time.

 

5.7

Amendment

 

No amendment shall be made to this Agreement unless all applicable rules and
regulations of all regulatory authorities to which the Company is subject have
been complied with.

 

5.8

Burden and Benefit

 

This Agreement will be binding upon and will enure to the benefit of the Company
and its successors and assigns and the Optionee and, if applicable, his Legal
Representative.

 

5.9

Time

 

Time will be of the essence in this Agreement.

 

5.10

Governing Law and Jurisdiction

 

This Agreement and all matters arising hereunder will be governed by and
construed in accordance with the laws of the Province of British
Columbia.  Subject to any written agreement between the parties, the parties
will submit all their disputes arising out of or in connection with this
Agreement to the exclusive jurisdiction of the courts of British Columbia.

 

5.11

Electronic Delivery and Acceptance

 

The Company may, in its sole discretion, decide to deliver any documents related
to Options awarded under the Plan or future options that may be awarded under
the Plan by electronic means or request the Optionee’s consent to participate in
the Plan by electronic means, including, without limitation, by posting them on
a website maintained by the Company or a third party under contract with the
Company or through such methods indicated in this Agreement.  The Optionee
hereby consents to receive such documents by electronic delivery and agrees to
participate in the Plan through any on-line or electronic system established and
maintained by the Company or a third party designated by the Company.

 

Share Option Agreement – NAME Page 11/14

--------------------------------------------------------------------------------

 

If the Company posts such documents on a website, it shall notify Participant by
e-mail or such other reasonable manner as then determined by the Company.

 

5.12

Incorporation of the terms of the Plan

 

This Agreement shall be deemed to have incorporated all the terms of the Plan
and the Options granted hereunder shall be subject to the terms of the Plan.  In
the event of any conflict between the provisions of this Agreement and the terms
of the Plan, the terms of the Plan shall govern.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

XENON PHARMACEUTICALS INC.

 

 

By:  _____________________________

Title: Corporate Secretary


 

 

 

 

_________________________________

«First_Name» «Last_Name»

 







Share Option Agreement – NAME Page 12/14

--------------------------------------------------------------------------------

 

 

SCHEDULE “A”

 

OPTION EXERCISE FORM

FOR OPTIONS UNDER THE 2019 INDUCEMENT EQUITY INCENTIVE PLAN

 

TO:

Xenon Pharmaceuticals Inc.

200-3650 Gilmore Way

Burnaby, BC, V5G 4W8

 

The undersigned hereby irrevocably gives notice, pursuant to the 2019 Inducement
Equity Incentive Plan of Xenon Pharmaceuticals Inc. (the “Company”), as the same
may, from time to time, be supplemented or amended and in effect (the “Plan”)
and the share option agreement(s) between the Company and the undersigned as
listed on Exhibit A hereto (the “Share Option Agreement(s)”), of the exercise of
the option(s) (the “Option(s)”) granted to the undersigned pursuant to the Plan
and the Share Option Agreement(s) and hereby irrevocably agrees to purchase
common shares as listed in Exhibit A by way of:

[Choose (check off) one of the following]

□  Net exercise OR

 

□  Cash exercise

 

[Complete the following, as applicable]

 

Total exercise price enclosed herewith: $____________

Total taxes $____________

□  Enclosed herewith OR

 

□  Deducted from next paycheque

The undersigned tenders to the Company herewith an amount equal to the total
exercise price for the common shares being purchased plus any amounts necessary
to satisfy the tax withholding obligations in connection with such purchase.

The undersigned directs the Company to issue the Direct Registration Statement
evidencing the common shares in the name of the undersigned to be sent
electronically to the undersigned to the following e-mail address:  

 

 

Share Option Agreement – NAME Page 13/14

--------------------------------------------------------------------------------

 

 

Until the issuance (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company) of the common
shares, no right to vote or receive dividends or any other rights as a
shareholder will exist with respect to the common shares subject to the
Option(s), notwithstanding the exercise of the Option(s).  The common shares so
acquired will be issued in the name so designated above as soon as practicable
after exercise of the Option(s).  No adjustment will be made for a dividend or
other right for which the record date is prior to the date of issuance, except
as provided in Section 10.3(a) of the Plan.

The undersigned understands that the undersigned may suffer adverse tax
consequences as a result of the purchase or disposition of the common
shares.  The undersigned represents that the undersigned has consulted with any
tax consultants the undersigned deems advisable in connection with the purchase
or disposition of the common shares and that the undersigned is not relying on
the Company for any tax advice.

This notice and all matters arising hereunder will be governed by and construed
in accordance with the laws of the Province of British Columbia.  Subject to any
written agreement between the parties, the parties will submit all their
disputes arising out of or in connection with this notice to the exclusive
jurisdiction of the courts of British Columbia.

DATED the ______ day of ____________, ______




 

 

 

Signature of Witness

 

Signature of Participant

 

 

 

 

Name of Witness (please print)

 

Name of Participant (please print)

 

 

Return the Option Exercise Form, along with (as applicable) your certified
cheque, bank draft or money order to:

Xenon Pharmaceuticals Inc.

200 - 3650 Gilmore Way, Burnaby, B.C.

Canada  V5G 4W8

 

For Internal Xenon Use Only

Cheque deposited on

 

[date]

Transfer agent (AST) advised re option exercise/stock issuance on

 

[date]

Cheque issued to optionee for overpayment of taxes

 

[date], [cheque #]

Payroll records updated [date]

 

[date]

Summary of the transaction sent to optionee by email

 

[date]

 

Share Option Agreement – NAME Page 14/14